This action grew out of the same state of facts as the case ofFred C. Shurtleff v. B. Wynns et al. (Civil No. 500), ante,
p. 653 [300 P. 890], this day decided. This action was separately brought to recover for injuries sustained by the wife of Fred C. Shurtleff in the same automobile collision. The cases were tried at the same time. Although separate judgments were entered and separate appeals taken, both appeals were submitted upon the same briefs. [1] In this case no question is raised as to the findings as to the amount of damages suffered, but in all other respects the points raised herein are identical with those raised and decided in the case referred to, except that in this case the claim of contributory negligence on the part of the husband is considered as imputed to the wife. So far as they are objected to, the findings in the two cases are identical.
For the reasons given in the other case, and upon the authority thereof, the judgment herein appealed from is affirmed.
Marks, J., and Jennings, J., concurred.
 *Page 1